Mr. Justice Harlan,
after stating the case, delivered the opinion of the court.
These appeals are from the same decree. The cases arise under the usury law's of Illinois. They do not differ materially from Nos. 32 and 33, except as to the amount of the loan. The answer raises the same questions as were raised in. those cases. The decree gave no credit on the principal sum for payments on account of interest, but was for the amount actually received by the borrower in cash, and the sum paid by the mortgagee for insurance, with interest on the aggregate amount at six per cent from the date of its rendition. Under the statute of Illinois relating to interest upon the loan or forbearance of money, and .for the reasons given in-the opinion in cases Nos. 32 and 33, the loan in question must be held to have been usurious, and the decree should have been in conformity with the principles announced in those cases.
The decree is

Reversed with costs, and the cause .is remanded with instructions to make such modifications in the decree as will be consistent with this opinion.